      Case 1:18-cv-11145-LTS-SLC Document 117 Filed 10/06/20 Page 1 of 2

                                    Partners               Founding Partners               Associates              Of Counsel
                                    Daniel Ebenstein       Morton Amster (1927 - 2019)     Benjamin Charkow        Philip H. Gottfried
                                    Neil M. Zipkin         Jesse Rothstein (1934 - 2003)   Suzue Fujimori
                                    Anthony F. Lo Cicero                                   Hajime Sakai, Ph.D.
                                    Kenneth P. George      Senior Counsel                  David P. Goldberg
                                    Chester Rothstein      Marion P. Metelski              Sandra A. Hudak
                                    Charles R. Macedo                                      Tuvia Rotberg
                                                           Alan D. Miller, Ph.D.
                                    Douglas A. Miro                                        Dexter Chang
                                                           Marc J. Jason
90 Park Avenue                      Brian A. Comack
                                                           Richard S. Mandaro
                                                                                           Keith J. Barkaus
                                    Max Vern                                               Michael R. Jones
New York NY 10016                   Holly Pekowsky         Matthieu Hausig
                                                                                           Christopher Lisiewski
                                    Benjamin M. Halpern*   Brian Amos, Ph.D.
Main 212 336 8000                   Mark Berkowitz
                                                                                           Albert J. Boardman
                                                                                                                   * Not admitted in New York
Fax     212 336 8001                Charles P. LaPolla
Web www.arelaw.com


                                                                     Mark Berkowitz
                                                                     Direct 212 336 8063
                                                                     E-mail mberkowitz@arelaw.com
October 5, 2020


VIA ECF

Honorable Sarah L. Cave, U.S.M.J.
United States District Court, S.D.N.Y.
500 Pearl Street
New York, NY 10007-1312

               Re: Joint Letter-Motion for Further 14-Day Stay of Discovery
                   Coty Inc. et al v. Cosmopolitan Cosmetics Inc. et al.
                   Case No. 1:18-cv-11145-LTS-SLC

Dear Judge Cave:

         We represent the Defendants in the above-referenced action. We write on behalf of all
Parties and pursuant to the Court’s August 26 and September 15, 2020 Orders (ECF Nos. 112 &
114), which stayed fact discovery through October 2 and directed the Parties to file by October 5
a joint letter stating whether they were able to reach a settlement (and otherwise attaching a
proposed revised discovery schedule).

        As stated in the Parties’ September 14 letter (ECF No. 113), the Parties have reached a
settlement agreement in principle. The Parties have exchanged several drafts of a written
agreement and are continuing to negotiate the final written terms of such agreement, which the
Parties hope to be able to finalize within the next fourteen (14) days.

        So that the Parties may finalize these negotiations in good faith and without the threat of
imminent deadlines, they respectfully request that the Court stay discovery for a further fourteen
(14) days. At the end of this period, the Parties will advise the Court whether they have been able
to finalize their written agreement and, if not, will submit to the Court a proposed revised
discovery schedule.
      Case 1:18-cv-11145-LTS-SLC Document 117 Filed 10/06/20 Page 2 of 2




                                         2                            October 5, 2020

                                        Respectfully submitted,

                                        AMSTER, ROTHSTEIN & EBENSTEIN LLP

                                        s/ Mark Berkowitz

                                        Mark Berkowitz

cc:   All Counsel of Record via ECF

                         The parties' request to extend the stay in this case to finalize their
                         settlement negotiations (ECF No. 116) is GRANTED. The parties'
                         discovery deadlines are stayed through Tuesday, October 20, 2020.
                         The parties are directed to file a joint letter by Wednesday, October
                         21, 2020, stating whether they were able to reach a settlement. If the
                         parties are not able to reach a settlement, the letter must attach a
                         proposed revised discovery schedule.

                         SO-ORDERED 10/6/2020
